Citation Nr: 0921178	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  08-02 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a bilateral foot 
condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to 
February 1959.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In June 2007, prior to the issuance of the July 2007 rating 
decision herein on appeal, the Veteran withdrew all of his 
claims that were pending on appeal at that time from a prior 
rating decision.  Therefore, the only issues on appeal are 
those listed on the cover page of this decision.

Please note that the current appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

For reasons explained below, the current appeal is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

While delay is regrettable, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claims for service connection for bilateral hearing loss and 
for a bilateral foot condition.

The Board notes that, with the exception of one document 
dated in September 1957, it has been shown that the Veteran's 
service treatment records are unavailable.  A January 2007 
memorandum documents a formal finding of unavailability of 
his service treatment records and notes that at all efforts 
to obtain such records have been exhausted and that further 
attempts would be futile.  The Board is mindful that, in a 
case such as this, VA has a heightened obligation to assist 
the Veteran in the development of his claims.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).

With regard to the claim for service connection for bilateral 
hearing loss, the Veteran contends that he was exposed to 
loud noises in service, including from 
rifle fire, grenade explosions, machine gun fire, artillery 
fire, simulated bomb explosions, the cleaning of pots and 
pans in metal tubs, and the driving of trucks and cars in the 
Motor Pool.  His DD Form 214 indicates that his occupational 
specialty in service was a heavy vehicle driver, and that he 
had no foreign service.  Statements from the Veteran in March 
2006 and August 2008 suggest his exposure to gun/artillery 
fire, and grenade and bomb explosions occurred during his 
basic combat training.  In a June 2007 statement, the 
Veteran's wife, who married the Veteran approximately two 
years before his entry into military service, described how 
she noticed that his hearing had begun to fail in the months 
prior to his discharge from service.

The medical evidence of record shows that the Veteran has 
been diagnosed with bilateral hearing loss.  In a May 2004 VA 
treatment record, it was noted that the Veteran had a 15-year 
history of bilateral hearing loss, and he reported 
occupational noise exposure as a shop teacher; an impression 
was rendered of bilateral mild sloping to moderately/severe 
sensorineural hearing loss with excellent speech recognition 
skills.  In an August 2006 VA treatment record, audiological 
testing led to an impression of bilateral mild/moderate 
sensorineural hearing loss.  VA treatment records in July 
2006, September 2006, and March 2007 noted that the Veteran's 
hearing loss was worsening.  In a November 2007 VA treatment 
record, it was noted that the Veteran was seeing a private 
ear, nose, and throat (ENT) specialist.

At present, there are three medical opinions of record from 
the same physician with regard to the Veteran's bilateral 
hearing loss.  On a September 2005 physician's questionnaire, 
apparently created by the Veteran's representative, the Dr. 
M.H.W. indicated that, in his medical opinion, it was 
probable that the Veteran's auditory condition (diagnosed as 
acoustic trauma / presbycusis) was related to military 
service and that the Veteran's problems dated back to years 
of service clinically.  He noted that he had been treating 
the Veteran for two years and six months.  On an August 2006 
physician's questionnaire, Dr. M.H.W. once again indicated 
that, in his medical opinion, it was probable that the 
Veteran's auditory condition (diagnosed as moderate hearing 
loss and tinnitus) was related to military service and that 
the Veteran was exposed to rifle fire, artillery fire, and 
grenade explosions while in service.  Interestingly, the 
physician indicated he had now been treating the Veteran for 
6 years and 6 months, even though only one year had elapsed 
from the prior note.  In a June 2007 statement, Dr. M.H.W. 
stated that the Veteran had sensorineural haring loss in both 
ears (as shown by an accompanying April 2007 private 
audiological examination report), that the Veteran was 
exposed to loud and sustained noise during his military 
service, and that this noise exposure was the likely cause of 
the Veteran's inner ear damage and resulting disability.  

None of these opinions contemplates the fact that the Veteran 
reported only a 15 year history of hearing loss at the time 
of treatment by VA in 2004, that there is no medical evidence 
of hearing loss for more than 40 years after discharge, or 
that the Veteran was a shop teacher after service.  Further, 
the first opinion from Dr. M.H.W. indicates presbycusis as a 
diagnosis, which indicates his original belief that the 
hearing loss is age related.  For these reasons, the Board 
finds that a VA examination with medical opinion is necessary 
in order to fully and fairly evaluate the Veteran's claim for 
entitlement to service connection for bilateral hearing loss.  

Prior to this examination, the RO/AMC should attempt to 
obtain the Veteran's service personnel file through official 
sources; the Veteran should be advised that he can submit 
"buddy statements" to support his contentions of in-service 
noise exposure; and all private treatment records from Dr. 
M.H.W. should be obtained.

With regard to the claim for service connection for a 
bilateral foot condition, the Veteran contends that he hurt 
the arches of his feet during basic training at Fort Dix, New 
Jersey when walking, running, marching, and jumping while 
wearing a heavy field pack on his back.  He states that he 
sought medical treatment for this foot pain on numerous 
occasions while training at Fort Dix.  In a June 2007 
statement, the Veteran's wife stated that the Veteran had 
been able to dance extremely well prior to service, but after 
his entry into service, she noted that his feet had begun to 
ache due to his arches falling, and that his feet ached when 
climbing stairs and dancing.  She also stated that many times 
he had to buy arches to place in his shoes to give support to 
his feet.

The medical evidence of record shows that the Veteran has 
been diagnosed with a bilateral foot condition.  In November 
2005, the Veteran was prescribed physical therapy exercises 
for the left foot due to a post tibial insufficiency on the 
left.  In a June 2007 treatment record with a private 
podiatrist (C.G.M.), the Veteran gave a long-term history of 
foot pain starting during basic training and never feeling 
right since then; at the present time, he reported pain and 
swelling in his feet with flattening of his arches (which had 
become worse over the last two years); he was assessed with 
plantar fasciitis tarsal tunnel syndrome and pes plano valgus 
posterior tibial tendon dysfunction.  In a June 2007 VA 
treatment record, it was noted that the Veteran had throbbing 
pain in the instep of both feet at a level 9 (out of 10), and 
that he was receiving a brace and physical therapy from a 
private doctor.  In a July 2007 private treatment record with 
the podiatrist, the Veteran complained of pain, swelling, and 
flattening of his arches commencing with military service and 
worsening over the years; X-ray findings were consistent with 
pes planus, and clinical findings showed a collapse of arch 
with diminished posterior tibial tendon function; a Richie 
brace was prescribed.  A November 2007 VA treatment record 
noted that the Veteran reported sharp bilateral foot pain at 
a level 8 and flattened arches (which required him to wear 
prostheses in his shoes), and it was noted that he was seeing 
a private podiatrist.

At present, there is only one medical opinion of record with 
regard to the Veteran's bilateral foot condition.  On a 
November 2006 physician's questionnaire, apparently created 
by the Veteran's representative, a private podiatrist (Dr. 
D.L.) diagnosed the Veteran with chronic osteoarthritis with 
severe degenerative joint disease of the bilateral feet, and 
she stated that, in her medical opinion, this condition could 
have been brought on while performing various duties in the 
military.  Such opinion is merely speculative in nature, and 
provides no rationale for support.  

Thus, the Board finds that a VA examination with medical 
opinion is necessary in order to fully and fairly evaluate 
the Veteran's claim for entitlement to service connection for 
a bilateral foot condition.  

Prior to this examination, the Veteran should be advised that 
he can submit "buddy statements" to support his contentions 
that he received medical treatment for his foot pain during 
basic training, and all private treatment records from Dr. 
C.G.M. and Dr. D.L. should be obtained.

For both claims on appeal, ongoing VA medical records should 
be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Request the Veteran's complete 
service personnel file through official 
sources.  If records are unavailable, 
the file should be annotated as such 
and the Veteran so notified.

2.  Ask the Veteran to provide the 
names and addresses of all medical care 
providers who have evaluated or treated 
him for his bilateral hearing loss 
and/or bilateral foot condition since 
his discharge from service in February 
1959, to specifically include his 
private otolaryngologist (Dr.Weiss) and 
his private podiatrists (Dr. Marchese 
and Dr. Levine).  After securing any 
necessary release, the RO/AMC should 
obtain any records which are not 
duplicates of those contained in the 
claims file.

Advise the Veteran that he can also 
submit "buddy statements" from his 
fellow soldiers containing verifiable 
information regarding his claimed in-
service noise exposure and his claimed 
in-service treatment for foot pain.

3.  Obtain current VA treatment records 
dating since November 2007 from the New 
York Harbor VA Healthcare System, 
including the Staten Island clinic.

4.  Schedule the Veteran for VA 
audiological and ear examinations to 
determine the nature and extent of any 
bilateral hearing loss.  The claims 
file must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  Any tests or studies 
deemed necessary should be conducted, 
to specifically include audiometric 
testing.

Following review of the claims file and 
examination of the Veteran, the 
examiners should opine as to whether it 
is at least as likely as not (50 
percent probability or greater) that 
any current bilateral hearing loss 
arose during service or is otherwise 
related to any incident of service, 
including noise exposure.  A rationale 
for all opinions expressed should be 
provided.

5.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and extent of any bilateral foot 
condition.  The claims file must be 
provided to and reviewed by the 
examiner in conjunction with the 
examination.  Any tests or studies 
deemed necessary should be conducted, 
to specifically include X-ray studies.

Following review of the claims file and 
examination of the Veteran, the 
examiner should opine as to whether it 
is at least as likely as not (50 
percent probability or greater) that 
any current bilateral foot condition 
arose during service or is otherwise 
related to any incident of service, 
including the performance of basic 
training exercises.  A rationale for 
all opinions expressed should be 
provided.

6.  After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefits sought on 
appeal remain denied, then the Veteran 
and his representative should be 
furnished with a supplemental statement 
of the case and be given the 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

